Citation Nr: 0740563	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-35 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of head trauma.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to March 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.  Although the RO has determined that 
new and material evidence has been submitted to reopen the 
appellant's claim, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The appellant presented testimony at a hearing before a 
Decision Review Officer at the RO in August 2006 and at a 
videoconference before the undersigned Veterans Law Judge in 
April 2007.  A transcript of each hearing is associated with 
the veteran's claims folder.


FINDINGS OF FACT

1.  In an unappealed rating decision of October 2002, the 
veteran's claim for service connection for residuals of head 
trauma was denied.

2.  The evidence associated with the claims file subsequent 
to the October 1999 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the clam, 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of head 
trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision dated in October 2002, 
service connection for residuals of head trauma was denied 
based on the RO's determination that the evidence did not 
establish that the veteran had any current disability due to 
service head trauma.  Evidence of record at that time 
included outpatient treatment records from February 2002 to 
June 2002 and service medical records.  

The evidence received since the October 2002 decision 
includes a letter provided by a VA physician.  In the letter, 
Dr. R. stated that after reviewing the veteran's medical 
records, it is his opinion that the head trauma that the 
veteran received in August 1980 likely caused the veteran's 
seizure disorder.  This evidence is not cumulative or 
redundant of the evidence previously of record; and it 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., that the veteran has a current seizure 
disorder and that it is related to service.  Moreover, this 
evidence is sufficiently supportive of the claim to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for residuals 
of head trauma is reopened.  


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for residuals 
of head trauma is granted.


REMAND

Although the Board granted reopening of the veteran's claim 
for service connection for residuals of head trauma, the 
Board finds that there is insufficient medical evidence in 
the record to decide the merits of the claim.  In this 
regard, the Board notes that the aforementioned letter from a 
VA physician linking the veteran's seizure disorder to 
service head trauma was reportedly written after the 
physician reviewed the veteran's medical records; however, it 
is not clear that he reviewed all of the veteran's pertinent 
medical records, to include service medical records.  
Moreover, the physician failed to provide the rationale for 
his opinion.  Therefore, the Board has determined that the 
veteran should be afforded a VA examination to determine if 
he has any current residuals of the service head trauma.

The Board is also of the opinion that further development is 
in order to obtain records pertaining to the veteran's second 
hospitalization in 1999 at the Alameda Hospital and all 
pertinent medical records from the West Haven VA Medical 
Center, including the February 2002 medical treatment record 
that Dr. R. mentioned in his letter.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain all 
available, pertinent medical records that 
have not already been obtained, to 
include February 2002 and any other 
pertinent treatment records from the West 
Haven VA Medical Center and the 1999 
Alameda Hospital treatment records.  If 
the RO or the AMC is unsuccessful in its 
efforts to obtain any evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

2.  Then, the veteran should be provided 
an examination by neurologist to 
determine the nature of any currently 
present residuals of the service head 
trauma.  The claims folders, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50% or greater probability) that the 
appellant's seizure disorder or any other 
current disorder is etiologically related 
to service head trauma.  

The supporting rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


